CANTY, J.
(dissenting). I cannot agree to the foregoing opinions. It seems to me that this is a crime against the person. Section 211 of the Penal Code provides: “A malicious publication by writing, printing, picture, effigy, sign, or otherwise than by mere speech, which exposes any living person or the memory of any person deceased, to hatred, contempt, ridicule, or obloquy, or which causes or tends to cause any person to be shunned or avoided, or which has a tendency to injure any person, corporation, or association of persons in his or their business or occupation, is a libel.”' The gist of the action is the injury to the corporation in its business, and not an injury to the good order of society in general. This more clearly appears after the trial begins. It immediately assumes the form of three actions on trial together, and having, perhaps, nothing in common except that they are all against the same defendant, and all arose at the same time, the issues and evidence in each being totally distinct and dissimilar. As to one bank, he may justify by attempting to prove the truth of the charge, and his good motive; as to another bank, he may attempt to prove a sufficient excuse under that part of section 213 which provides that “the publication is excused when it is honestly made, in the belief of its truth, and upon reasonable grounds for this belief, and consists of fair comments upon the conduct of a person in respect of public affairs”; as to the third bank, he may offer proof both of justification and excuse. Supposing the jury acquit him of libeling the first bank, but cannot agree as to the other two. Should the court refuse to receive such verdict, and discharge the jury for failure to agree, or should the court receive the verdict of acquittal as to one bank without an agreement as to all? Most certainly it should. Will this amount to an acquittal as to the other two banks? Certainly *172not. Supposing the defendant should request a return of three verdicts, one as to each bank, or, what would be the same, a distinct finding of guilty or not guilty as to each bank, and the trial court should refuse such request, should a general verdict of guilty be allowed to stand? It might be that four of the jurors believed the defendant guilty as to the first bank, four others believed him guilty as to the second bank, and four others as to the third bank, while as to each bank eight jurors believed him not guilty, yet, by treating the libel of the three banks as one offense, the twelve jurors would vote to find the defendant guilty. Clearly, to prevent such an outrageous result, it would be the duty of the trial judge to instruct the jury to treat the libel as to each bank as a separate and distinct charge, and vote on it separately. It is true that the separate character of each charge does not so readily appear until the defense opens its case on the trial, but this is because the state has so little to prove in the first instance, and that proof happens to be the same as to each case; the burden of proof, except as to publication, being thrown on the defendant. To hold that this indictment charges but one offense, and not three offenses, is to sacrifice substance to form. That there once were, and may yet be, criminal libels that were not offenses against the person, does not prove that this is not such an offense. If these three banks, taken together, constituted an “association of persons,” within the meaning of section 211, and they were libeled in their associated capacity, it would constitute but one offense. But this is not such a case. I am of the opinion that the indictment charges three separate offenses, and that the order overruling the demurrer should be reversed.